DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsuchida (WO 2020/110779) (citations will be made to the US version of the application - US 2021/0405194).
Regarding Claim 1, Tsuchida discloses a remote imaging system [0004-09; 0011-13; 0058-63]; comprising: at least one Light Detection and Ranging (LIDAR) chip configured to: determine a delay time associated with an extended range of operation [0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115] , wherein the extended range of operation comprises an extended maximum detection distance [0003; 0005; 0031; 0049; 0051; 0069; 0094; 0100]; generate a delayed reference signal based on the determined delay time [0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115]; generate an outgoing LIDAR signal for scanning a target located within the maximum detection distance [0003; 0005; 0031; 0049; 0051; 0069; 0094; 0100]; receive a LIDAR input signal associated with the target and the outgoing LIDAR signal [0031; 0049; 0051; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115]; and generate a beat signal based on the delayed reference signal and the received LIDAR input signal [0031; 0049; 0051; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115]; and a computing device configured to receive the beat signal from the at least one LIDAR chip [0031; 0049; 0051; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115].
Regarding Claim 11, Tsuchida discloses a method for extending a range of operation for a remote imaging system [0004-09; 0011-13; 0058-63], the method comprising: estimating a delay time [0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115] based on a round-trip difference between an initial maximum detection distance and an extended maximum detection distance for an outgoing imaging signal [0003; 0005; 0031; 0049; 0051; 0069; 0094; 0100]; delaying a locally generated reference signal based on the delay time [0031; 0049; 0051; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115]; generating the outgoing imaging signal with an adjusted power level based on the extended maximum detection distance [0031; 0049; 0051; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115]; and receiving an input imaging signal associated with a scanned target located within the extended maximum detection distance [0031; 0049; 0051; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115].
Regarding Claim 2, Tsuchida also discloses  control circuitry configured to operate an optical switch [0004-09; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115].
Regarding Claim 3 and 18, Tsuchida also discloses  wherein the optical switch is configured to select different optical delay lines [0004-09; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115].
Regarding Claim 4 and 17, Tsuchida also discloses  wherein the optical switch is configured to select an optical delay line that corresponds to the determined delay time [0004-09; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115].
Regarding Claims 5 and 19, Tsuchida also discloses  wherein the maximum detection distance is associated with at least one of a predetermined field of view, precision value, and an outgoing LIDAR signal power level, and wherein the received LIDAR input signal is associated with a reflected portion of the outgoing LIDAR signal from the target [0004-09; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115].
Regarding Claim 12, Tsuchida also discloses generating a beat signal based on the received input imaging signal and the delayed reference signal [0031; 0049; 0051; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (WO 2020/110779 – also US 2021/0405194), as applied to claims 1 and 11 above, and further in view of Crouch (US 2019/0310372).
Regarding Claim 6 and 13, Tsuchida does not explicitly teach, but Crouch does teach select a portion of the beat signal based on a capture window; and process the portion of the beat signal to determine a beat frequency [0043-45; 0052; 0056; 0060-61; 0077-80; 0095-99]. It would have been obvious to modify the system of Tsuchida to include using a window to determine a beat frequency in order to improve resolution of the object’s velocity over time. 
Regarding Claim 7 and 14, Tsuchida also teaches configured to determine a distance of a target from the LIDAR chip based on the estimated beat frequency, wherein the distance of the target is less than or approximately equal to the maximum detection distance [0004-09; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115]. Crouch additionally teaches this limitation in [0043-45; 0052; 0056; 0060-61; 0077-80; ; 0085; 0095-99; 0107-08].
Regarding Claim 8 and 15, wherein the computing device is further configured to determine a velocity associated with the target based on the estimated beat frequency [0004-09; 0058-59; 0062-63; 0067-71; 0087; 0096; 0099-0105; 0115]. Crouch additionally teaches this limitation in [0043-45; 0052; 0056; 0060-61; 0077-80; ; 0085; 0095-99; 0107-08].
Regarding Claims 9-10 and 16, Tsuchida does not explicitly teach, but Crouch does teach wherein the computing device is further configured to use the target distance and velocity for generating data associated with a point-cloud construction of the target [0031-32; 0049; 0060; 0085; 0102; 0107-08] and… a display module configured to display the point- cloud construction of the target [0031-32; 0049; 0060; 0085; 0102; 0107-08]. It would have been obvious to modify the system of Tsuchida to include a point cloud tracking and display in order to improve the tracking of the target object as it moves and display it to an end user during real-time operation. 
Regarding Claim 20, Tsuchida does not explicitly teach, but Crouch does teach wherein the received input imaging signal is associated with a predetermined chirp frequency and a predetermined chirp bandwidth [0043-45; 0052; 0056; 0060-61; 0077-80; ; 0085; 0095-99; 0107-08]. It would have been obvious to modify the system of Tsuchida to include a using a predetermined chirp frequency and bandwidth in order to improve the tracking of the target object as it moves and display it to an end user during real-time operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645


/JAMES R HULKA/Primary Examiner, Art Unit 3645